DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 16, 22-24, 29-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 .
Re claim 16,  Robinson teach an active ground cooling system comprising: an existing pipe (28, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘pipe’ is  a long tube or hollow body for conducting a liquid, gas, or finely divided solid or for structural purposes ) of a passive ground cooling system (figs ), wherein fluid in the existing pipe has been discharged and wherein the existing pipe has been cut to a predetermined height and situated adjacent to or within permafrost soil (10, col 2 lines 40-50) ; a temperature sensor (76 or 78) situated within the permafrost soil (fig 1); a chiller system (54, 64, 66, 68, 70) configured to chill a coolant 
a coolant pipe (32) associated with the chiller system, 
a cap (40) integrated with the existing pipe, the cap defining an inlet opening sized to receive the coolant pipe (fig 1).
Robinson fail to explicitly teach details of the temperature controls and power source..
Durning et al. teach a power source (noting it is well known in the art that a controller and a control system 70 will have a power source to power electronics and controls, also see evidentiary reference para 18) connected to the chiller system , 
a temperature sensor (74) situated within the permafrost soil (fig 1); a chiller system configured to chill a coolant to a temperature that is less than a current ambient temperature based on feedback received from the temperature sensor indicative of a current permafrost soil temperature  and wherein the current ambient temperature is greater than the current permafrost soil temperature (col 4, noting Durning et al. and Bywaters show permafrost applications can  (col 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the temperature controls as taught by Durning et al. in the Robinson invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer.
The recitation of “an existing pipe of a passive ground cooling system, wherein fluid in the existing pipe has been discharged and wherein the existing pipe has been cut to a predetermined height” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” Therefore, the phrase “the existing pipe has been cut to a predetermined height” has been examined to require the structural limitations of --the existing pipe has a predetermined height--. It is additionally noted that the prior art teaches the pipe as a final product, and it does not matter if the pipe was used in another system previously in an apparatus claim, since the final product is taught by the prior art. It is additionally noted that “wherein fluid in the existing pipe has been discharged” is to limit the claim such that the “fluid” in the pipe is no longer in the final product because the fluid “has been discharged” is considered a product by process limitation. However, the claim limitation “wherein fluid in the existing pipe has been discharged” is broad enough to have multiple interpretations, and in the 
For clarity, the recitation “…and wherein the current ambient temperature is greater than a current permafrost soil temperature…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art  meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Regarding claim 22, Durning et al. teach the chiller system is in communication with the temperature sensor (col 4 noting the limitations are taught by the instant combination of claim  16).  
Regarding claim 23, Durning et al. teach wherein the chiller system is further configured to receive the feedback from the temperature sensor (col 4 noting the limitations are taught by the instant combination of claim  16).  
 
Regarding claim 24, Robinson, as modified, fail to explicitly teach further comprising insulation affixed to an outer side of the existing pipe.
Durning et al.  teach insulation (col 1) affixed to an outer side of the existing pipe  to reduce heat lost from the pipe to the permafrost environs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising insulation affixed to an outer side of the existing pipe as taught by Durning et al.  in the Robinson, as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer.

Regarding claim 29, Robinson, as modified, fail to explicitly teach the existing pipe is a thermosyphon pipe.
Durning et al. teach the existing pipe is a thermosyphon pipe (col 5 lines 45-55) to reduce heat lost from the pipe to the permafrost environs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising insulation affixed to an outer side of the existing pipe as taught by Durning et al.  in the Robinson, as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer.
Re claim 30,  Robinson teach  the coolant pipe, wherein the coolant pipe extends through the cap and a portion of the existing pipe (fig 1). 

Re claim 32,  Robinson, as modified, fail to teach the coolant pipe extends over half of the existing pipe toward a closed end of the existing pipe.  

 
Durning et al.  teach the coolant pipe (58) extends over half of the existing pipe toward a closed end of the existing pipe (30 or 34) to reduce heat lost from the pipe to the permafrost environs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising insulation affixed to an outer side of the existing pipe as taught by Durning et al.  in the Robinson, as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer. 

Re claim 33,  Robinson teach  the coolant pipe forms a coolant loop associated with the chiller system (fig 1 noting return 68).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 further in view of McAlister  US 20130153399 A1.
Regarding claim 18, Robinson , as modified, fail to explicitly teach a solar power source.
 McAlister teach the power source comprises a solar power source (para 51) to add additional heat to the system capable of power the controller (para 51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a solar power source as taught by McAlister in the Robinson ,a s modified,  invention in order to advantageously allow for geothermal heat electricity generation applications.


 Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 further in view of Niknafs et al. US 2014/0074314 Al.
Regarding claim 20, Robinson, as modified , fail to explicitly teach the existing pipe is filled with a thermally conductive medium.
 (paragraph 43 lines 7-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the existing pipe is filled with a thermally conductive medium as taught by Niknafs et al. in the Robinson, as modified, invention in order to advantageously allow for a thermal storage zone with adjustable cycling times of storing and discharging heat in a geothermal energy system (paragraph 42 last ten lines).

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 further in view of Niknafs et al. US 2014/0074314 Al)and Nobuto et al. JP 61-176684 A.
Regarding claim 21, Robinson, as modified, fail to explicitly teach the thermally conductive medium comprises silicone rubber.
Nobuto et al. teach the thermally conductive medium comprises silicone rubber (translation page 4 line 7) to use a heat transfer medium which improves heat exchanging efficiency and is capable of conducting heat from surrounding walls (translation page 4 lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the thermally conductive medium comprises silicone rubber as taught by 
Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the thermally conductive medium comprises silicone rubber for advantageous heat transfer propoerties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1 further   in view of Gotland (US 2013/0068418 Al).

Re claim 25, Robinson , as modified, fail to teach details of the insulation, however, Gotland et al. teach the insulation is removable insulation (and “removably (i.e. transiently) assembled at the top of the heat exchange tube” paragraph 37 lines 4-5, paragraph 37) to assemble a connecting device on top of an underground tube (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include removable insulation as taught by Gotland et al. in the Robinson, as modified, invention in order to advantageously allow for a removably (i.e. transiently) assembled connection at the top of the tube which isolates the interior of the pipe from the exterior and allows for additional electrical hookups which are capable of adding control architecture to the system (paragraph 37).


Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1, further in view of  Gillanders et al. (US 8,343,579 B2).

Re claim 27, Robinson, as modified, fail to explicitly teach a layer.
Gillanders et al. teach the existing pipe comprises an inner surface, and wherein the inner surface is coated with a layer (“the interior walls of the pipes” col 3 lines 29-31, a corrosion protection barrier coating” col 3 lines 28-33) to provides a barrier coating and seals leaks in one operation (col 3 lines 28-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a layer as taught by Gillanders et al. in the Robinson, as modified, invention in order to advantageously allow for protection and repair in pipes at a low cost (col 1 lines 40-67).
Re claim 28, Gillanders et al. teach the layer is a corrosion prevention layer (noting in the instant combination of references in claim 27, the layer coated on is a corrosion prevention layer, “a corrosion protection barrier” col 3 lines 28-33).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson US 3,882,937 in view of Durning et al. US 3,880,236 and evidentiary reference Bywaters US 20090110540 A1, further in view of  Wiggs US 20150013370 A1.
Re claim 31, Robinson , as modified, fail to explicitly teach details of the spacers.
 (para 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the spacers as taught by Wiggs in the Robinson , as modified,  invention in order to advantageously allow for reduction in thermal losses and increase efficiency between the refrigerant tubing and the intended heat exchange internal portions.
 
 
Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Robinson ‘937 fail to teach a chiller. The examiner respectfully disagrees. The structure present s a refrigerant gas in a cooled state into the system (col 4 lines 1-15). Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘chiller’ is one that chills, which is broad and met by the structure recited. Also noting “High pressure refrigerant gas is expanded into chamber 62 and the expanded and cooled gas flows upwardly through annular chamber” ( col 4 lines 15-20) taught by ‘937. The applicant argues about a thermodynamic change required, however the claims broadly require a “chiller” and no In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The system indicated provides a cooled coolant which is then capable of cooling i.e. “The high pressure gas is conducted to the gas expansion nozzle and discharged into the annular refrigerant chamber to effect cooling of the refrigerant gas to a temperature below the permafrost temperature” col 4 lines 35-40). The specification also does not specifically requires what a must comprise when interpreted in the claim, such a special definition for “chiller system”. Applicant argues that Durning and Bywaters fail to teach a chiller system. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Robinson teach a chiller system.
The applicant argues that Bywaters is not recited in the rejection and thus cannot be part of a 103 rejection. Examiner respectfully disagrees and notes Bywayters is listed as an evidentiary reference which teach well known and inherent characteristics of permafrost known in the rt, such as seasonal variability.
The applicant argues that Robinsons fail to teach a cap since the specification does not define 40. Examiner respectfully disagrees. One of ordainry skill in the art would view the drawings, fig 1, 40, and now annotated for further clarity to teach a cap. Noting that according to .

    PNG
    media_image1.png
    677
    827
    media_image1.png
    Greyscale
 




In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is additionally noted that the hindsight allegation does not point to any specific section which can be addressed.
Applicant argues that neither Robinsons nor Durning are coolant Re claim 30. The examiner notes this argument is unclear grammatically. 
Applicant argues that Robinson is related to transporting hot fluids and thus the combination of claim 30 is improper among Robinson and Durning. Examiner respectfully disagrees. The name coolant tubing does not require the structure of the tubing have an interior liquid cooler than items outside. First, the tubing of the system is designed in conjunction with the chiller system liquid are known to act by removing the fluid from the system while maintaining a system where refrigerant gas is introduced into the system, and overall prevent permafrost melt. By removing the hot fluid in a way without creating overheating in the system, to optionally include insulation, it is noted that the tube is considered coolant tubing to meet the broad limitation “coolant pipe” which is only required in the claim to extend through particular structure, which is met by Robinson. Therefore, it is also pointed act that a conclusory statement is not required for Robsinson to teach the details of the coolant pipe in claim 30, since the primary reference teach all the required details of the coolant pipe (see claims 16 and 30).


 
Applicant argues the claim dependent on the independent claim (s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 16 have been addressed above. Thus, the rejections are proper and remain.  
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763